DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species B, claims 1-8, 10, 12-19, and 21, in the reply filed on 03 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted that while Applicant included claim 20 in Species B, claim 20 is drawn to Species A, and has thus also been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 12-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “for each of a set of multiple users in a user base”. This phrase renders the claim indefinite in that it fails to clarify each of what of a set of multiple users. There is only one set of multiple users, so the term “each” appears to refer to only the one set. Does Applicant intend for the phrase to recite “for each user of a set of multiple users”? Clarification is requested. It is noted that the same “each of” indefiniteness is present throughout the claims (e.g. each of a set of discrete time points, each of the set of EEG signals, each of set of groups, each of the set of groups, each of the second set of EEG signals (all in claims 1 and 12); each of the set of multiple users (claim 10); each of the third set of EEG signals (claim 13)). As claim 1 (and claim 12) is currently written, there is one only set of EEG signals that is recorded, and based on that one set of EEG signals, a synchronization pattern is determined based on a single “the EEG signal”. It is unclear how a synchronization pattern is determined from a single EEG signal. Synchronization happens between multiple signals. Furthermore, claims 1 and 12 recite that the synchronization pattern is based on “the EEG signal”. The phrase “the EEG signal” (singular) lacks proper antecedent basis as the claims previously recite a set of “EEG signals” (plural). It is unclear as to which of the plurality of EEG signals the phrase “the EEG signal” is referring. Further regarding claims 1 and 12, as currently written, only one synchronization pattern is determined. It is unclear how a synchronization pattern trend can be determined based on only one determined synchronization pattern. The claims then go on to recite “the set of synchronization pattern trends”. If only one synchronization pattern trend is determined, then there is no proper antecedent basis for the plural “the set of synchronization pattern trends”. Claims 1 and 12 also recite the phrase “the first set of discrete time points”. This phrase lacks proper antecedent basis in both claims. The phrases “the set of EEG signals” and “the set of neurological development models” in claims 1 and 12 also lack proper antecedent basis (it is unclear if “the set of EEG signals” is referring to the “a set of EEG signals” first mentioned in the claims, or to the “a second set of EEG signals” mentioned later in the claims; only one neurological development model is determined). The phrase “the user” in line 4 of claims 1 and 12 also lacks proper antecedent basis. Claims 4, 6, 14, and 17 each recite the phrase “the first set of discrete time points”. This phrase lacks proper antecedent basis as none of the claims, or their base claims, recite a first set of discrete time points. Claims 8 and 19 recite the phrase “the user”. As multiple users are recited in claims 1 and 12, it is unclear to which of the multiple users “the user” is referring. Claim 10 recites identifying stable phase difference episodes between the first and second EEG signals. It is unclear if this means the raw first and second EEG signals, or the filtered first and second EEG signals. Clarification is requested. Claim 10 also recites the phrase “the second user”. This phrase lacks proper antecedent basis as neither claim 10 nor claim 1 make mention of a second user. Claim 13 recites the phrase “the set of EEG signals”. As claim 12 recite both “a set of EEG signals” and “a second set of EEG signals”, it is unclear to which of these two sets of EEG signals “the set of EEG signals” is referring. Claim 21 recites the phrase “the model”. This phrase lacks proper antecedent basis.
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosl’731 (US Pub No. 2013/0178731 – cited by Applicant) appears to be the closest prior art to the claims as filed (as best understood by the Examiner based on a reading of the Specification). Bosl’731 discloses a method for determining a predicted neurological development outcome of a user, the method comprising recording sets of EEG signals for each user in a set of users, determining a synchronization pattern trend for each user, organizing the synchronization pattern trends into groups, tagging the groups, and comparing a second set of EEG signals from a first user to the synchronization pattern trends in the tagged groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791